375 U.S. 963
84 S. Ct. 490
11 L. Ed. 2d 413
FIBREBOARD PAPER PRODUCTS CORPORATION, petitioner,v.NATIONAL LABOR RELATIONS BOARD et al.
No. 610.
Supreme Court of the United States
January 6, 1964

Marion B. Plant and Gerard D. Reilly, for petitioner.


1
Solicitor General Cox, Arnold Ordman, Dominick L. Manoli and Norton J. Come, for the National Labor Relations Board.


2
Petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit granted limited to Questions 1 and 3 presented by the petition which read as follows:


3
'1. Was Petitioner required by the National Labor Relations      Act to bargain with a union representing some of its      employees about whether to let to an independent contractor      for legitimate business reasons the performance of certain      operations in which those employees had been engaged?


4
'3. Was the Board, in a case involving only a refusal to      bargain, empowered to order the resumption of operations      which had been discontinued for legitimate business reasons      and reinstatement with back pay of the individuals formerly      employed therein?'


5
The case is placed on the summary calendar.


6
Mr. Justice GOLDBERG took no part in the consideration or decision of this petition.